1                                UNITED STATES DISTRICT COURT
2                                        DISTRICT OF NEVADA
3     ARLO KRISTIAN McGOVERN,                                   Case No. 2:19-cv-01977-RFB-DJA
4                                               Plaintiff                       ORDER
5            v.
6     WILSON, et al.,
7                                           Defendants
8
9    I.     DISCUSSION

10          On November 8, 2019, Plaintiff, an inmate in the custody of the Nevada

11   Department of Corrections (“NDOC”), submitted a civil rights complaint under 42 U.S.C.

12   § 1983. With his initial filing, Plaintiff did not pay the full $400 filing fee or file an application

13   to proceed in forma pauperis. On November 18, 2019, the Court issued an order directing

14   Plaintiff to file a fully complete application to proceed in forma pauperis and attach both

15   an inmate account statement for the past six months and a properly executed financial

16   certificate or pay the full $400 filing fee for this civil action. (ECF No. 3). On December

17   4, 2019, Plaintiff filed an application to proceed in forma pauperis without the required

18   financial attachments. (ECF No. 7). Also, on December 4, 2019, Plaintiff filed a motion

19   to waive financial certificate (ECF No. 6).

20          Plaintiff’s application to proceed in forma pauperis is incomplete. Under 28 U.S.C.

21   § 1915(a)(2) and Local Rule LSR 1-2, Plaintiff must complete an application to proceed

22   in forma pauperis and attach both an inmate account statement for the past six months

23   and a properly executed financial certificate.          Plaintiff has not submitted an inmate

24   account statement for the past six months or a properly executed financial certificate.

25   (See ECF No. 7). The Court will retain Plaintiff’s civil rights complaint (ECF No. 1-1), but

26   will not file it until the matter of the payment of the filing fee is resolved. Plaintiff will be

27   granted an opportunity to cure the deficiencies of his application to proceed in forma

28   pauperis by filing an inmate account statement for the past six months and a properly
1    executed financial certificate, or in the alternative, pay the full filing fee for this action
2    within forty-five (45) days from the date of this order. If Plaintiff fails to file an inmate
3    account statement for the past six months and a properly executed financial certificate,
4    the Court will dismiss the case in its entirety, without prejudice, to file a new case when
5    Plaintiff is able to acquire the necessary documents to file a complete application to
6    proceed in forma pauperis.
7           With respect to Plaintiff’s motion to waive financial certificate (ECF No. 6), Plaintiff
8    is advised that the Court is not able to waive the financial certificate and inmate account
9    statement. Under 28 U.S.C. § 1915(a)(2) and Local Rule LSR1-2, Plaintiff must complete
10   an application to proceed in forma pauperis and attach both an inmate account statement
11   for the past six months and a properly executed financial certificate. Therefore, the Court
12   will construe Plaintiff’s motion to waive financial certificate (ECF No. 6) as a motion for
13   extension of time to file his inmate account statement for the past six months and a
14   properly executed financial certificate. The Court grants Plaintiff’s motion for extension
15   of time. (ECF No. 6).
16   II.    CONCLUSION
17          For the foregoing reasons, IT IS ORDERED that the Clerk of the Court WILL SEND
18   Plaintiff the approved form application to proceed in forma pauperis by a prisoner, as well
19   as the document entitled information and instructions for filing an in forma pauperis
20   application.
21          IT IS FURTHER ORDERED that within forty-five (45) days from the date of this
22   order, Plaintiff will either: (1) file an inmate account statement for the past six months and
23   a properly executed financial certificate in compliance with 28 U.S.C. § 1915(a); or (2)
24   pay the full $400 fee for filing a civil action (which includes the $350 filing fee and the $50
25   administrative fee).
26          IT IS FURTHER ORDERED that, if Plaintiff fails to timely file an inmate account
27   statement for the past six months and a properly executed financial certificate, the Court
28   will dismiss the case, without prejudice, for Plaintiff to file a new case when he is able to



                                                  -2-
1    acquire the necessary documents to file a complete application to proceed in forma
2    pauperis.
3           IT IS FURTHER ORDERED that Plaintiff’s motion for extension of time (ECF No.
4    6) is GRANTED.
5           IT IS FURTHER ORDERED that the Clerk of the Court will retain the complaint
6    (ECF No. 1-1) but will not file it at this time.
7           DATED THIS 11th
                       ___ day of December, 2019.
8
9                                                 UNITED STATES MAGISTRATE JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                    -3-
